EXAMINER'S AMENDMENT
I.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
II.	Authorization for this examiner’s amendment was given in an interview with John L. Lyon, Reg. No. 70,966 on 11/02/2021.
III.	The application has been amended as follows: 
              8. 	A method implemented with a first application and second application executing on a computing device, comprising:              identifying, with the second application executing on the computing device, a user account as a recipient of a file;
sending, with the second application executing on the computing device, an encryption request to the first application, the encryption request comprising the file and [[the]] an identifier of the user account;
receiving, with a first application executing on the computing device, the encryption request from the second application;
sending, with the first application executing on the computing device, a request to a certificate authority for a certificate associated with the user account, the request including the identifier for the user account;
receiving, with the first application executing on the computing device, the certificate from the certificate authority;

returning, with the first application executing on the computing device, the encryp0ted flied to the second application;
receiving, with the second application executing on the computing device, the encrypted file from the first application; 
and providing, with the second application executing on the computing device, the encrypted file to the recipient.
                                 Examiner’s Statement of Reasons for Allowance
IV.	Claims 1-8 and 10-21 are allowed over the prior art.
V.	This action is in reply to the Applicant’s correspondence on 10/08/2021.
VI. 	The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
VII.	The amendments to the claims give cause for the previous objections to claims 1 and 14 to be hereby withdrawn.
VIII.	As per independent claims 1, 8 and 14, generally, the prior art of record, United States Patent Application Publication No. US 20200099534 A1 to Lowagie which shows an improved blockchain-based method for registration and verification of a file; United States Patent Application Publication No. US 20030079124 A1 to Serebrennikov which shows a secure method for getting on-line status, authentication, verification, authorization, communication and transaction services for web-enabled hardware and software, based on uniform telephone address; United States Patent Application Publication No. US 20020059144 A1 to Meffert et al. which shows a secured content italicized claim elements (i.e., claim 1: “receive the certificate from the certificate authority; encrypt the file using a public-key identified by the certificate to generate an encrypted file; return the encrypted file to the second set of machine-readable instructions; and wherein the second set of machine-readable instructions are stored in the memory and, when executed by the processor, cause the computing device to at least: identify the user account as the recipient of a file; send an encryption request to the first set of machine-readable instructions, the encryption request comprising the identifier of the user account and the file to the first set of machine-readable instructions; receive the encrypted file from the first set of machine-readable instructions; and provide the encrypted file to the recipient”, claim 8: “sending, with the first application executing on the computing device, a request to a certificate authority for a certificate associated with the user account, the request including the identifier for the user account; receiving, with the first application executing on the computing device, the certificate from the certificate authority; encrypting, with the first application executing on the computing device, the file using a public-key identified by the certificate to generate an encrypted file; returning, with the first application executing on the computing device, the receive the certificate from the certificate authority; encrypt the file using a public-key identified by the certificate to generate an encrypted file; return the encrypted file to the second set of machine-readable instructions; and wherein the second set of machine-readable instructions, when executed by the processor, cause the computing device to at least: identify the user account as the recipient of a file; send an encryption request to the first set of machine-readable instructions, the encryption request comprising the identifier of the user account and the file to the first set of machine-readable instructions; receive the encrypted file from the first set of machine-readable instructions; and provide the encrypted file to the recipient”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
IX.	Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Priority
X.	The current application claims foreign priority to 201941025157, filed 06/25/2019.
Notice of Pre-AIA  or AIA  Status
XI.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
XII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
XIII.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
XIV.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
XV.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431